Citation Nr: 9913178	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  93-25 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to a temporary total disability rating 
pursuant to 38 C.F.R. § 4.29, based on a period of 
hospitalization from May 18, 1992, to June 17, 1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from April 1967 to September 
1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied the veteran's claim of entitlement to service 
connection for PTSD and his claim for entitlement to 
Paragraph 29 benefits.

Initially, the Board notes that the veteran's claim was 
before the Board in November 1995.  At that time, it was 
remanded for further development. Specifically, the RO was to 
afford the veteran a VA PTSD examination, focusing on the 
veteran's reported stressors.  Additionally, the RO was to 
request additional stressor information from the veteran and 
then submit that information to the U.S. Armed Services 
Center for Research of Unit Records (CRUR) for verification.  
Review of the record indicates that the RO complied with the 
Board's directives, as required by law.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Here, the RO afforded the veteran a 
PTSD examination.  The RO also submitted the veteran's 
reported stressors to CRUR for verification.

The Board also notes that the veteran submitted to the RO an 
informal claim of entitlement to service connection for a 
foot fungus and entitlement to a clothing allowance, received 
by the RO in July 1994.  To date, while the RO has addressed 
the clothing allowance issue, it has not addressed the issue 
of entitlement to service connection for a foot fungus.  The 
Board refers this matter to the RO for further development, 
as warranted.


FINDINGS OF FACT

1.  The record contains no evidence of a verified, or 
verifiable, in-service stressor, upon which the diagnosis of 
PTSD is based.

2.  Service connection has been granted for post operative 
impairment of the right knee, with traumatic arthritis, and 
for residuals of injury to the left (minor) middle and ring 
fingers.

3.  The veteran did not receive treatment in excess of 21 
days for a service-connected disability during a VA 
hospitalization from May 18, 1992, to June 17, 1992.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is not well grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 
1991).

2.  The requirements for a temporary total rating based on 
hospitalization from May 18, 1992, to June 17, 1992, have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.29 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a).

Specifically, the United States Court of Appeals for Veterans 
Claims (known as the U.S. Court of Veterans Appeals prior to 
March 1, 1999) (Court) has held that the three elements of a 
well grounded claim of service connection for PTSD are:  1) a 
current, clear medical diagnosis of PTSD; 2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and 3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  Cohen v. Brown, 10 Vet. App. 128, 129 
(1997).

Adjudication of well grounded claims of service connection 
for PTSD requires evaluation of the evidence in light of 
places, types, and circumstances of service, as indicated by 
service records, the official history of each organization in 
which the veteran served, the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 1991); 38 C.F.R. §§ 3.303(a), 3.304(f) 
(1998); Cohen, 10 Vet. App. at 129.  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
However, the Board is not bound to accept diagnoses and 
opinions by physicians who base a diagnosis of PTSD solely 
upon the veteran's unsupported statements.  See Black v. 
Brown, 5 Vet. App. 177 (1993); see also Swann v. Brown, 5 
Vet. App. 229 (1993).  Nor is the Board bound to accept the 
veteran's uncorroborated accounts of in-service stressors or 
the opinions or diagnoses by physicians who rely on the 
veteran's account of his stressful military service.  Id.

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§§ 1110; 38 C.F.R. §§ 3.303(a), 3.304(f).  

With respect to the veteran's claimed entitlement to a 
temporary total disability rating, where a veteran is 
hospitalized for a period in excess of 21 days for a service-
connected disability, a total disability rating (100 percent) 
will be assigned without regard to other provisions of the 
Rating Schedule.  Notwithstanding that the hospital admission 
may have been for a disability not connected with service, if 
during such hospitalization, hospital treatment for a 
service-connected disability is instituted and continued for 
a period in excess of 21 days, the increase to a total rating 
will be granted from the first day of such treatment.  
Furthermore, if service connection for the disability under 
treatment is granted after hospital admission, the rating 
will be from the first day of hospitalization, if otherwise 
in order.  See 38 C.F.R. § 4.29.

II.  Factual Background

With respect to this appeal, the pertinent evidence of record 
consists of the veteran's service personnel records, VA 
inpatient treatment records (dated from May 18, 1992, to June 
17, 1992), the veteran's testimony at his RO hearing 
(conducted in December 1992), the veteran's Social Security 
Administration (SSA) records, CRUR's response as to 
verification of the veteran's claimed in-service stressors 
(dated in March 1997), and four VA examinations (conducted in 
July 1992, in July 1998, in October 1998, and in January 
1999).

The veteran's service personnel records do not indicate that 
he engaged in combat while serving overseas.  According to a 
chronological listing of service, the veteran was a 
recreation specialist while stationed in Thailand.

The VA inpatient treatment records (dated from May 18, 1992, 
to June 17, 1992, covering the period of hospitalization for 
which the veteran has claimed entitlement to a temporary 
total disability rating) indicate that the veteran was a 
scheduled admission into the Discovery Program of the PTSD 
unit.  He had come into the hospital complaining of insomnia, 
nervousness, anger, poor impulse control, and nightmares and 
flashbacks from Vietnam.  The veteran reported having had 
these symptoms since 1969.  Upon admission, the veteran was 
in no acute distress, but it was noted that he exhibited an 
old scar on the inner part of the right knee, right arm, left 
arm, and forearm.  During his admission, the veteran was 
prescribed 600 milligrams of Motrin for arthritic pain of the 
knee.  He was also referred to Occupational Therapy for 11 
days to increase finger dexterity, in part.  The veteran also 
attended the different groups of the PTSD program.  He was 
referred to Biofeedback, Kinesiotherapy, and additional 
Occupational Therapy for relaxation, to maintain work 
readiness, and to increase the veteran's socialization and 
self-esteem.  Upon discharge, it was noted that the veteran 
had obtained the maximum benefit from his current 
hospitalization and that he had improved some.  The veteran 
had better coping skills, but he still continued to have some 
PTSD symptoms.  He was free from any psychosis and was not 
considered a danger to himself or others.  He was also 
evaluated for knee braces, and it was recommended that he use 
a hinged right knee brace.  The veteran was discharged as an 
outpatient, non service-connected.  He was given a 30-day 
supply of Motrin for arthritis pain and scheduled for follow-
up in the Mental Hygiene Clinic.

At his RO hearing (conducted in December 1992), the veteran 
testified that the primary reason he had been hospitalized in 
May 1992 was for a PTSD evaluation and for a degenerative 
bone disorder.  (Transcript (T.) at 1).  When asked whether 
he received treatment for his two service-connected 
disabilities, the veteran stated that twice a week he went to 
the functional clinic, and his hand was put through dexterity 
exercises.  (T. at 2).  He also stated that he was issued a 
knee brace.  Id.  Specifically as to his PTSD claim, the 
veteran testified that his primary base had been in Nakhon 
Phanom, Thailand, but that he had gone on seven to 10 day 
flights into Vietnam, approximately once a month.  (T. at 5).  
When asked what his specific duties were, the veteran stated 
that he had loaded and unloaded C130s, including body bags.  
Id.  When asked how frequently he had handled the body bags, 
the veteran responded that it had been an occasional 
occurrence.  (T. at 6).
The veteran also reiterated the in-service stressor of having 
seen a plane he was supposed to have been on take off and 
explode.  Id.

The veteran's SSA records show that the veteran was 
considered to be severely impaired because of degenerative 
arthritis in both knees and because of PTSD.  As to the SSA's 
discussion of the veteran's PTSD, it was noted that the 
veteran's PTSD prevented him from sustaining the mental 
requirements of work activity without interruption from 
psychologically-based symptoms.  There was no discussion of 
either the veteran's service or his reported in-service 
stressors.  

The July 1992 VA examination reflects the veteran's reported 
service history of having been in Vietnam for eight months.  
His duty was to give the orders for airplanes to take off.  
The veteran stated that his air base was exposed to rocket 
and mortar attacks.  He also stated that the most traumatic 
event for him in Vietnam was watching an airplane take off 
and explode in the air, with all of the passengers killed.  
The veteran reported having been in a VA medical center PTSD 
unit for one week.  Upon recitation of symptomatology and 
examination, the examiner noted that there was not enough 
evidence for a diagnosis of PTSD.

CRUR's response indicated that it had been unable to document 
any injury to the veteran's hand, caused by an explosion.  
The response also indicated that a casualty report verified 
the death (killed in action) of an individual claimed by the 
veteran to have been his friend.  CRUR informed the RO that 
additional information was necessary as to the veteran's 
other reported stressor events.

The July 1998 VA PTSD examination (conducted pursuant to the 
Board's November 1995 remand) reflects the veteran's report 
of having worked for the U.S. Postal Service after discharge, 
where he witnessed a shooting which resulted in the deaths of 
16 people.  It also reflects the veteran's reports of poor 
concentration, forgetfulness, and feeling overwhelmed by 
guilt.  The veteran stated that he felt guilty that he had 
fought with a friend who was later killed in Vietnam.  It was 
noted that the veteran felt this guilt, even though he was 
not directly involved with his friend's death.  The veteran 
also reported vague symptoms of being tense and anxious.  He 
denied having any nightmares, losing weight, or having any 
auditory or visual hallucinations.  Mental examination found 
no evidence of any thought disorder, and the veteran's 
cognitive functioning was grossly intact.  Pursuant to DSM IV 
criteria, the examiner noted that the veteran did have some 
criteria of PTSD, but there was no memory loss or impairment.  
Also, the veteran was not observed to have any obsessive 
behavior, nor was there a history of any panic-like symptoms 
or any problems with impulse control.  Diagnostically, the 
examiner found that the veteran seemed to meet the criteria 
for more of a dysthymic disorder.  His Global Assessment of 
Functioning Scale (GAF) score was somewhere in the range of 
60 to 65.  The Axis I diagnoses were dysthymic mood disorder 
and PTSD, mild, not war-related.

The October 1998 VA PTSD examination (conducted because of 
inadequate examination results) reflects the veteran's 
reported service history.  Specifically, the veteran stated 
that he had been primarily stationed at a small airfield in 
Thailand but had had duty in Vietnam also.  The veteran's 
duty in service had been to teach soldiers self-defense and 
survival techniques.  The veteran also stated that he had had 
to defend the airport to prevent enemy invasion.  It was in 
Vietnam that the veteran took care of casualty work, handling 
the dead and caskets.  With respect to the veteran's 
occupational history, the veteran stated that he had worked 
for the U.S. Postal Service for nine years, having quit in 
1990 because he was unable to concentrate.  It was also noted 
that the veteran had been hospitalized for PTSD in 1992.  At 
that time, the veteran had had episodic anxiety and 
depression, with poor concentration and irritability from 
minor distress.  Mental status examination found the veteran 
alert and cooperative.  He was able to respond to questions 
quite well.  His speech was coherent, and he was not 
psychotic.  The veteran denied suicidal or homicidal 
ideation.  His judgment and insight appeared to be fair, and 
his intellectual functioning was average.  The Axis I 
diagnosis was PTSD, chronic, delayed, mild.

The January 1999 VA PTSD examination (again conducted because 
of inadequate examination results) reiterated the Board's 
November 1995 remand directives and noted that an opinion as 
to the sufficiency of any of the veteran's verified in-
service stressors as the cause PTSD was to be addressed.  As 
such, the examiner specifically discussed whether the 
verified death of one of the veteran's friends was the 
stressor in his PTSD symptomatology.  The examiner stated 
that it was not the stressor for the veteran's PTSD.  Rather, 
the examiner noted that the veteran mentioned his friend's 
death as a form of feeling guilty for not having apologized 
to his friend before he was killed and not as a stressor for 
PTSD.  The examiner noted that the veteran had not been able 
to give any specific stressors, either in Vietnam or 
Thailand, that would cause PTSD.  The examiner also noted 
that the veteran had been drinking until nine months prior 
and that this drinking might have contributed to his 
symptomatology.  The veteran reported nightmares and 
flashbacks but was not specific as to content.  Mental status 
examination found the veteran evasive when asked about 
specific events in Vietnam, which caused him to be 
"suffering" from PTSD.  The Axis I diagnoses were dysthymic 
disorder; PTSD did not seem to be a problem at this time; 
alcohol dependence, in partial remission.

III.  Analysis

The Board acknowledges the veteran's contention that he is 
entitled to service connection for PTSD.  The Board also 
recognizes the current and clear diagnosis of PTSD contained 
in the veteran's claims file.  However, the Board must adhere 
to established laws and regulations in its determinations.  
As such, the veteran's claim must be denied, as it is not 
well grounded.  The Board also finds that the requirements 
for a temporary total disability rating have not been met.  
Accordingly, therefore, this claim must also be denied.

Specifically, although the record contains a current and 
clear diagnosis of PTSD, it does not contain credible 
supporting evidence that the claimed in-service stressor 
actually occurred or medical evidence of a causal nexus 
between the veteran's current symptomatology (PTSD) and the 
specific claimed in-service stressors.  See Cohen v. Brown, 
supra.

The evidence does not support a finding that the veteran was 
in combat.  Service personnel records reflect that he was a 
recreation specialist.  The stressors reported by the veteran 
are not verified.  CRUR was able to verify only that an 
individual claimed by the veteran to be a friend had been 
killed in action.  In this respect, the Board stresses that 
the veteran never claimed to have witnessed his friend's 
death.  Rather, the veteran indicated only that he felt 
guilty about having fought with this individual prior to his 
death and never having a chance to apologize.  As for the 
veteran's other claimed in-service stressors, CRUR was unable 
to verify these events, absent additional information from 
the veteran.  The Board notes that the veteran never 
responded to the RO's requests for additional details.  As 
such, the record fails to show credible supporting evidence 
of an in-service stressor.  Such evidence is necessary for a 
well grounded claim of entitlement to service connection for 
PTSD.  Id.

Further, as to medical evidence of a causal nexus between the 
veteran's PTSD symptomatology and the one verified event (the 
veteran's friend being killed in action), there is none.  
Indeed, the January 1999 VA PTSD examination specifically 
qualified this event, indicating that this event was not the 
stressor for the veteran's PTSD.  Additionally, the Board 
points out that the veteran did not claim that this event 
caused his PTSD.  Also, as to those stressors reported by the 
veteran (handling body bags and witnessing a plane take off 
and explode), the Board reiterates that CRUR was unable to 
verify them and that the veteran failed to provide additional 
details as to these events.  Moreover, none of the clinical 
evidence discussed a causal nexus between these events and 
the veteran's PTSD symptomatology.  As such, the record fails 
to show medical evidence of a causal nexus.  Such evidence is 
necessary for a well grounded claim of entitlement to service 
connection for PTSD.  Id.

Accordingly, therefore, absent a well grounded claim of 
service connection for PTSD, the veteran's claim must be 
denied.  Application of the rule regarding benefit of 
reasonable doubt is not required, as the veteran has not met 
his burden of submitting a well grounded claim.  38 U.S.C.A. 
§ 5107(b) (West 1991).

The Board notes that the veteran was put on notice as to the 
evidence required to support his claim in the September 1992 
rating decision and in the supplemental statement of the case 
(dated in February 1999), as he was informed of the 
evidentiary requirements for a claim of service connection 
for PTSD.  The veteran also has not provided any indication 
of the existence of additional evidence that would make his 
claim well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69 (1995).  
Absent a well grounded claim, the VA has no duty to assist 
the veteran in development of his claim.  38 U.S.C.A. 
§ 5107(a).

With respect to the veteran's claim of entitlement to a 
temporary total disability rating based on VA hospitalization 
from May 18, 1992, to June 17, 1992, the Board points out 
that the veteran is service-connected for disabilities of the 
right knee and the left hand.  Further, as discussed above, 
service connection for PTSD is denied.  While the evidence of 
record does suggest that the veteran received treatment for 
his left hand disability while hospitalized for PTSD from May 
to June 1992, it also indicates that such treatment was 
limited to a total of 11 days.  Specifically, the VA 
treatment records covering this admission show that the 
veteran was referred to Occupational Therapy for a total of 
11 days, to increase finger dexterity.  Further, according to 
the veteran's testimony at his RO hearing in December 1992, 
he went for this therapy two days a week (Tuesday and 
Thursday), while admitted to the PTSD program.

As outlined above, VA regulation provides for a temporary 
total disability rating where hospital treatment of a 
service-connected disability is instituted and continued for 
a period in excess of 21 days.  See 38 C.F.R. § 4.29.  It is 
irrelevant that the veteran was initially admitted for 
treatment of a non service-connected disability.  Id.  
However, the record only shows 11 days of treatment for a 
service-connected disability.  Admittedly, this 11 days of 
treatment fell within the veteran's extended hospital 
admission for PTSD.  In effect, though, this particular 
treatment lasted only 11 days but was administered over a 
period in excess of 21 days.  As such, given the 11 
documented days of treatment but the requirement of treatment 
instituted and continued for a period in excess of 21 days, 
the veteran's claim must be denied.  Granted, the veteran 
received treatment for a service-connected disability, but 
such treatment did not meet the additional time requirement.

As for the recommendation that a knee brace be issued for the 
veteran, the record indicates that this recommendation came 
at the veteran's discharge from the PTSD treatment program.  
Further, the Board finds that the recommendation of a knee 
brace in no way constitutes treatment of the veteran's 
service-connected right knee disability.  Indeed, the veteran 
was never given a knee brace while he was hospitalized.  It 
was just recommended that he use one.  Moreover, as to the 
Motrin administered to the veteran for arthritic pain in the 
knees, the Board concludes that the weight of the evidence is 
against finding that this constitutes treatment of the 
veteran's service-connected right knee disability.  See 
38 U.S.C.A. § 5107(b).  Here, the record indicates that the 
veteran has arthritis in both knees.  However, he is service-
connected for this arthritis in only his right knee.  Nothing 
in the VA treatment records covering the veteran's admission 
for PTSD suggests a distinction between the arthritis in the 
right and left knees.  Also, review of the VA treatment 
records indicates that the veteran was specifically admitted 
for treatment of his PTSD.  The administering of Motrin for 
arthritic pain in the knees was coincidental to this 
admission.  In effect, the veteran could have taken this 
Motrin even if he had not been admitted for treatment of 
PTSD.  His taking of Motrin was not contingent upon his 
admission.


ORDER

Entitlement to service connection for PTSD is denied.

A temporary total disability rating based on VA 
hospitalization from May 18, 1992, to June 17, 1992, is 
denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

